Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00914-CV

                                  IN RE Allison NAIL a/k/a Allie Nail

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 9, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed a motion to dismiss her petition for writ of mandamus. We grant the motion

and dismiss the petition for writ of mandamus.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2018CI16905, styled Nicholas Ortega and Demi Ortega f/k/a Demi Myler
v. Allison Nail a/k/a Allie Nail, pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable
Michael E. Mery presiding.